DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2017-176996 filed 09/14/2017 and US Patent 10,824,147 filed 07/31/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/31/2020, 10/01/2020, and 05/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
electronic control unit programmed to confirm/detect/monitor/maintain in claims 1 and 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
electronic control unit - Figure 4 - item 80, paragraph 0041
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 and 7 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-5 of Arakawa, U.S. Patent 10,824,147. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, since the subject matters recited in the claims 1-4 and 7 of the instant application were fully disclosed in and covered by the claims 1-5 of U.S. Patent 10,824,147, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nix et al. (USPGPub 2019/0064806) in view of Tokuhiro et al. (USPGPub 2019/0061764).	As per claim 1, Nix discloses an autonomous driving vehicle that provides a driverless transportation service to a user (see at least abstract; wherein providing a control of the autonomous vehicle to a user associated with a vehicle service), the autonomous driving vehicle (see at least Figure 1; item 104) comprising: 	a surrounding environment sensor (see at least paragraph 0053; wherein a motion sensor with a sensor range 311) configured to: 	monitor an environment around the autonomous driving vehicle (see at least paragraph 0062; wherein track a position of the user 101 within the sensor range 311 via the motion sensor), detect the user who got out of the autonomous driving vehicle after the autonomous driving vehicle stopped (see at least paragraph 0059; wherein the user 101 exits the vehicle 104 via the second cabin door 332) at a destination as an alighted user (see at least paragraph 0052; wherein the vehicle 104 providing a vehicle service to drop-off the user 101 at a second location), and monitor the alighted user (see at least paragraph 0062; wherein track a position of the user 101 within the sensor range 311 via the motion sensor); and 	an electronic control unit (ECU) (see at least Figure 1; item 102) programmed to: 	maintain the stopped state of the autonomous driving vehicle based upon: (i) the alighted user is detected, (ii) the alighted user is present in a movement determination area around the autonomous driving vehicle (see at least paragraph 0062; wherein vehicle computing system 102 can track a position of the user 101 within the sensor range 311 via the motion sensor, and the motion sensor can generate sensor data 109 indicative of the user 101 being outside the sensor range 311. The vehicle computing system 102 can process the sensor data 109 to identify a release signal corresponding to the sensor data generated by the motion sensor. The vehicle computing system 102 can analyze the release signal to determine that the user 101 is a safe distance from the vehicle 104. In some implementations, the vehicle computing system 102 can analyze the release signal to generate release signal data 270 indicating that the user 101 is a safe distance from the vehicle 104. The vehicle computing system 102 can determine that the vehicle service is complete, release the user 101's control over the vehicle 104, and cause the vehicle 104 to drive away). Nix does not explicitly mention confirm that the autonomous driving vehicle is in a stopped state; and (iii) the alighted user does not remain in a same position within the movement determination area for a certain period of time or longer.	However Tokuhiro does disclose:	confirm that the autonomous driving vehicle is in a stopped state (see at least paragraph 0025; wherein Vehicle 500 is then brought to a standstill in stopping region 300 until all moving objects 400 leave passing scheduled region 110); and	(iii) the alighted user does not remain in a same position within the movement determination area for a certain period of time or longer (see at least paragraph 0025; wherein when vehicle 500 stops and waits in stopping region 300, as illustrated in FIG. 2, new moving objects 400 enter passing scheduled region 110. Vehicle 500 is then brought to a standstill in stopping region 300 until all moving objects 400 leave passing scheduled region 110. Such a standstill time may be very long depending on a situation of sidewalk region 100).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tokuhiro with the teachings as in Nix. The motivation for doing so would have been to improve a smooth movement of a vehicle, see Tokuhiro paragraph 0005.	As per claims 2, 5, 8, Nix discloses wherein when the surrounding environment sensor detects a new target in an alighting determination area adjacent to the autonomous driving vehicle after the autonomous driving vehicle stopped at the destination, the surrounding environment sensor is configured to recognize the new target as the alighted user and is configured to monitor the new target as the alighted user (see at least paragraph 0054; wherein the user 101 is within the sensor range 311. The motion sensor of the vehicle 104 can generate sensor data 109 indicative of the presence of the user 101. The vehicle computing system 102 can process the sensor data 109 to identify a release signal corresponding to the sensor data generated by the motion sensor…see at least paragraph 0057; wherein the user 101 can enter the cabin of the vehicle 104. When the user 101 enters the vehicle 104, the transmission range 313 of the user computing system 122 can overlap with the communication range of the sensor 326 (e.g., such that Bluetooth low energy protocol signals can be transmission to and/or from such devices). The sensor 326 can generate sensor data 109 indicative of the detected signals (e.g., Bluetooth signals) of the user computing system 122. The vehicle computing system 102 can process the sensor data 109 to identify a release signal corresponding to the sensor data generated by the sensor 326. The vehicle computing system 102 can analyze the release signal to generate release signal data 270 indicating a position of the user computing system 122 and an identity of the user 101 associated with the user computing system 122). 	As per claims 3, 6, 9, Nix discloses wherein the surrounding environment sensor is configured to detect at least one of an alighting action and information suggesting the alighting action and is configured to recognize the new target that is detected in conjunction with the alighting action as the alighted user, and TSN201706337US01 TFN170613-US01 Q257344 17 the alighting action is an action of the user when the user gets out of the autonomous driving vehicle (see at least paragraph 0055; wherein the user 101 can access a cargo hold of the vehicle 104. The cargo door sensor 324 can generate sensor data 109 indicative of the cargo door 334 being opened. The vehicle computing system 102 can process the sensor data 109 to identify a release signal corresponding to the sensor data generated by the cargo door sensor 324. The vehicle computing system 102 can analyze the release signal to generate release signal data 270 indicating that the user 101 has accessed the cargo hold).  	As per claim 4, Nix discloses a control method for an autonomous driving vehicle(see at least abstract; wherein providing a control of the autonomous vehicle to a user associated with a vehicle service), the autonomous driving vehicle including a surrounding environment sensor (see at least paragraph 0053; wherein a motion sensor with a sensor range 311) and an electronic control unit (ECU) (see at least Figure 1; item 102), the control method comprising: 	detecting, by the surrounding environment sensor, a user who got out of the autonomous driving vehicle after the autonomous driving vehicle stopped at a destination as an alighted user (see at least paragraph 0059; wherein the user 101 exits the vehicle 104 via the second cabin door 332); 	monitoring, by the surrounding environment sensor, the alighted user (see at least paragraph 0062; wherein track a position of the user 101 within the sensor range 311 via the motion sensor); and 	maintaining, by the ECU, a stopped state of the autonomous driving vehicle after (i) the alighted user is detected and (ii) the alighted user is present in a movement determination area around the autonomous driving vehicle (see at least paragraph 0062; wherein vehicle computing system 102 can track a position of the user 101 within the sensor range 311 via the motion sensor, and the motion sensor can generate sensor data 109 indicative of the user 101 being outside the sensor range 311. The vehicle computing system 102 can process the sensor data 109 to identify a release signal corresponding to the sensor data generated by the motion sensor. The vehicle computing system 102 can analyze the release signal to determine that the user 101 is a safe distance from the vehicle 104. In some implementations, the vehicle computing system 102 can analyze the release signal to generate release signal data 270 indicating that the user 101 is a safe distance from the vehicle 104. The vehicle computing system 102 can determine that the vehicle service is complete, release the user 101's control over the vehicle 104, and cause the vehicle 104 to drive away). Nix does not explicitly mention (iii) the alighted user does not remain in a same position within the movement determination area for a certain period of time or longer.	However Tokuhiro does disclose:	(iii) the alighted user does not remain in a same position within the movement determination area for a certain period of time or longer (see at least paragraph 0025; wherein when vehicle 500 stops and waits in stopping region 300, as illustrated in FIG. 2, new moving objects 400 enter passing scheduled region 110. Vehicle 500 is then brought to a standstill in stopping region 300 until all moving objects 400 leave passing scheduled region 110. Such a standstill time may be very long depending on a situation of sidewalk region 100).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tokuhiro with the teachings as in Nix. The motivation for doing so would have been to improve a smooth movement of a vehicle, see Tokuhiro paragraph 0005.	As per claim 7, Nix discloses an autonomous driving vehicle that provides a driverless transportation service to a user (see at least abstract; wherein providing a control of the autonomous vehicle to a user associated with a vehicle service), the autonomous driving vehicle comprising: 	a surrounding environment sensor (see at least paragraph 0053; wherein a motion sensor with a sensor range 311) configured to: 	monitor an environment around the autonomous driving vehicle (see at least paragraph 0062; wherein track a position of the user 101 within the sensor range 311 via the motion sensor), detect the user who got out of the autonomous driving vehicle after the autonomous driving vehicle stopped at a destination as an alighted user (see at least paragraph 0059; wherein the user 101 exits the vehicle 104 via the second cabin door 332), and monitor the alighted user (see at least paragraph 0062; wherein track a position of the user 101 within the sensor range 311 via the motion sensor); and 	an electronic control unit (ECU) (see at least Figure 1; item 102) programmed to:  	detect the alighted user (see at least paragraph 0054; wherein motion sensor of the vehicle 104 can generate sensor data 109 indicative of the presence of the user 101); 	monitor the alighted user to determine whether the alighted user is present in a movement determination area around the autonomous driving vehicle (see at least paragraph 0062; wherein vehicle computing system 102 can track a position of the user 101 within the sensor range 311 via the motion sensor, and the motion sensor can generate sensor data 109 indicative of the user 101 being outside the sensor range 311); 	maintain the stopped state of the autonomous driving vehicle based upon (i) the alighted user moving in the movement determination area for any duration of time, or (ii) the alighted user does not remain at a same position in the movement determination area for a certain period of time or longer (see at least paragraph 0062; wherein vehicle computing system 102 can track a position of the user 101 within the sensor range 311 via the motion sensor, and the motion sensor can generate sensor data 109 indicative of the user 101 being outside the sensor range 311. The vehicle computing system 102 can process the sensor data 109 to identify a release signal corresponding to the sensor data generated by the motion sensor. The vehicle computing system 102 can analyze the release signal to determine that the user 101 is a safe distance from the vehicle 104. In some implementations, the vehicle computing system 102 can analyze the release signal to generate release signal data 270 indicating that the user 101 is a safe distance from the vehicle 104. The vehicle computing system 102 can determine that the vehicle service is complete, release the user 101's control over the vehicle 104, and cause the vehicle 104 to drive away). Nix does not explicitly mention confirm that the autonomous driving vehicle is in a stopped state.	However Tokuhiro does disclose:	confirm that the autonomous driving vehicle is in a stopped state (see at least paragraph 0025; wherein Vehicle 500 is then brought to a standstill in stopping region 300 until all moving objects 400 leave passing scheduled region 110).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tokuhiro with the teachings as in Nix. The motivation for doing so would have been to improve a smooth movement of a vehicle, see Tokuhiro paragraph 0005.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0259976 – Provides a transportation system and associated methods of operation, and more particularly to a system employing individually routed vehicles sharing an at least partially grade separated roadway.	USPGPub 2018/0111791 - Provides systems and methods for automatically entering and leaving a ride apparatus, e.g., through automatic control of a ride tool, thereby eliminating the need for manual operations, saving manpower and material resources.	USPGPub 2015/0088360 – Provides an autonomous parking procedure of a motor vehicle involves transferring a command to activate the autonomous parking procedure using a communication link between an operator situated outside the motor vehicle and the motor vehicle. Before beginning the autonomous parking procedure of the motor vehicle the target position and/or last driven trajectory of the motor vehicle is stored in a storage device. The motor vehicle then performs the parking procedure autonomously from the start position using the stored data after the first activation of the autonomous parking procedure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662